      Case 3:19-cv-00879-MHL Document 1 Filed 11/26/19 Page 1 of 5 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

KASHYAP “KASH” PATEL,

                       Plaintiff,

               v.
                                                         Civil No. 3:19-cv-879
POLITICO, LLC, NATASHA BERTRAND and
ROBERT L. ALLBRITTON,

                       Defendants.


                                    NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332(a)(1), 1441(a), and 1446, Defendants POLITICO LLC,

Natasha Bertrand and Robert L. Allbritton, by their undersigned counsel, hereby file this Notice

of Removal of the above-captioned action from the Circuit Court for Henrico County, Virginia to

the United States District Court for the Eastern District of Virginia. In support of this Notice,

Defendants aver as follows:

        1.     On or about November 18, 2019, Plaintiff Kashyap “Kash” Patel filed an action

titled Kashyap “Kash” Patel v. POLITICO LLC, Natasha Bertrand and Robert L. Allbritton in

the Circuit Court for Henrico County, Virginia, which was docketed as Case No. CL 19-006745-

00.

        2.     True and correct copies of the Complaint and summonses are attached hereto as

Exhibit 1.

        3.     No Defendant has been served in this action. Defendants therefore are timely

filing this Notice of Removal Pursuant to 28 U.S.C. § 1446(b).

        4.     Defendants have not answered, moved, or otherwise responded to the Complaint.
    Case 3:19-cv-00879-MHL Document 1 Filed 11/26/19 Page 2 of 5 PageID# 2




        5.      Other than the Complaint and unserved summonses, no other process, pleadings,

or orders have been filed.

        6.      The Complaint does not allege the Plaintiff’s citizenship. On information and

belief, Plaintiff maintains a Florida divers’ license and a permanent residence in Florida and, for

purposes of diversity jurisdiction, is a citizen of Florida.

        7.      The Complaint names as Defendants POLITICO LLC, Natasha Bertrand and

Robert L. Allbritton.

        8.      POLITICO LLC is a limited liability company organized under the laws of

Delaware with its principal place of business in Arlington, Virginia. The members of

POLITICO LLC are:

             a. Perpetual Capital, LLC, a limited liability company organized under the laws of

                Delaware whose members are Capitol News Company, LLC and Duncan Evans, a

                citizen of Virginia;

             b. Patrick Steel, a citizen of the District of Columbia;

             c. Cally Baute, a citizen of Maryland;

             d. Carrie Budoff Brown, a citizen of the District of Columbia;

             e. Brad Dayspring, a citizen of the District of Columbia;

             f. John Harris, a citizen of Virginia;

             g. Matt Kaminski, a citizen of the District of Columbia;

             h. Aaron Kissel, a citizen of the District of Columbia;

             i. Chao Liu, a citizen of Virginia;

             j. Robert Moran, a citizen of the District of Columbia;

             k. Blend Qatipi, a citizen of Virginia;



                                                   2
      Case 3:19-cv-00879-MHL Document 1 Filed 11/26/19 Page 3 of 5 PageID# 3




                l. Traci Schweikert, a citizen of Virginia;

                m. Danica Stanciu, a citizen of the District of Columbia; and

                n. Nick Yeager, a citizen of Maryland.

See Exhibit 2 (Declaration of Chao Liu) ¶ 4.

          9.       Capitol News Company, LLC is a limited liability company organized under the

laws of Delaware whose members are Robert L. Allbritton, a citizen of the District of Columbia,

and the Robert Lewis Allbritton 1996 Trust, whose trustees are Robert L. Allbritton and John R.

Allender, a citizen of Texas. Id. ¶ 5.

          10.      For diversity purposes, a limited liability company has the citizenship of its

members. See Carden v. Arkoma Assocs., 494 U.S. 185, 195 (1990); Gen. Tech. Applications,

Inc. v. Exro Ltda, 388 F.3d 114, 120 (4th Cir. 2004) (limited liability companies have citizenship

of their members). Therefore, for diversity jurisdiction purposes POLITICO LLC is a citizen of

Delaware, Virginia, the District of Columbia, Texas and Maryland.

          11.      Natasha Bertrand is a citizen of the District of Columbia. Id. ¶ 6.

          12.      Robert L. Allbritton is a citizen of the District of Columbia. Id. ¶ 5.1

          13.      Complete diversity of the parties therefore exists because no Defendant is a

citizen of the same state as Plaintiff.

          14.      In the Complaint, Plaintiff seeks compensatory damages of $25,000,000 and

punitive damages of $350,000. See Ex. 1 (Complaint) at 25 (prayer for relief).

          15.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332(a)(1) because there is complete diversity of citizenship among the parties and the amount

in controversy exceeds $75,000, exclusive of interests and costs.


1
    The Complaint incorrectly states that Mr. Allbritton is a citizen of Virginia. Compl. ¶ 8.


                                                     3
    Case 3:19-cv-00879-MHL Document 1 Filed 11/26/19 Page 4 of 5 PageID# 4




         16.   Pursuant to 28 U.S.C. § 1441(a), the United States District Court for the Eastern

District of Virginia, Richmond Division, is the proper venue for removal jurisdiction because it

embraces Henrico County, the place where this action is pending.

         17.   Because no Virginia defendants had been served at the time of removal, 28 U.S.C.

§ 1441(b)(2), precluding removal by a home-state defendant when that defendant has been

served, is inapplicable. See, e.g., Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699, 707 (2d

Cir. 2019); Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147, 153-54 (3d Cir.

2018).

         18.   Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal is being forwarded to counsel of record for Plaintiff, as well as to the Clerk of the

Circuit Court for Henrico County, Virginia. A true and correct copy of the Notice of Filing of

Notice of Removal (without exhibits) is attached hereto as Exhibit 3.

         19.   The undersigned counsel for Defendants has read the foregoing and signs this

Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure, as required by

28 U.S.C. § 1446(d).

 Dated: November 26, 2019                   Respectfully submitted,
                                            BALLARD SPAHR LLP



                                            By:    /s/ Matthew E. Kelley
                                                  Matthew E. Kelley (Va. Bar No. 84045)
                                                  1909 K Street NW, 12th Floor
                                                  Washington, DC 20006
                                                  Tel: (202) 508-1112
                                                   Fax: (202) 661-2299
                                                   kelleym@ballardspahr.com

                                            Counsel for Defendants



                                                  4
    Case 3:19-cv-00879-MHL Document 1 Filed 11/26/19 Page 5 of 5 PageID# 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of November, 2019, I caused a true and correct copy

of the foregoing Notice of Removal and exhibits thereto to be served on the following parties via

first-class mail and email:

    Steven S. Biss
    300 West Main Street
    Suite 102
    Charlottesville, VA 22903
    Tel: (804) 501-8272
    Fax: (202) 318-4098
    stevenbiss@earthlink.net
    Counsel for Plaintiff


                                                     /s/ Matthew E. Kelley
                                                    Matthew E. Kelley
                                                    Ballard Spahr LLP
                                                    1909 K Street NW, 12th Floor
                                                    Washington, DC 20006
                                                    Tel: (202) 508-1112
                                                    Fax: (202) 661-2299
                                                    kelleym@ballardspahr.com

                                                    Counsel for Defendants
